  Case 19-27509         Doc 18      Filed 11/05/19 Entered 11/05/19 15:40:41         Desc Main
                                      Document     Page 1 of 3




Laurie A. Cayton (USB #4557)
Peter J. Kuhn (USB #3820)
UNITED STATES DEPARTMENT OF JUSTICE
Office of the United States Trustee
405 South Main Street, Suite 300
Washington Federal Bank Building
Salt Lake City, UT 84111
Telephone:      (801) 524-5734
Facsimile:      (801) 524-5628
Email: Laurie.Cayton@usdoj.gov
        Peter.J.Kuhn@usdoj.gov

Attorneys for Patrick S. Layng, United States Trustee


                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH
                                  CENTRAL DIVISION

 In re:
                                                       Bankruptcy Case No. 19-27509 KRA
 JASON LLOYD HOLT,                                                (Chapter 13)
                                                            Judge Kevin R. Anderson
                          Debtor.

             NOTICE OF EXAMINATION OF DEBTOR, JASON LLOYD HOLT,
               PURSUANT TO RULE 2004 OF THE BANKRUPTCY RULES


          Notice is hereby given that the United States Trustee will conduct the examination of

Debtor, Jason Lloyd Holt, on Wednesday, December 11, 2019 at the hour of 10:00 a.m., at the

office of the United States Trustee, 405 South Main Street, Suite 300, Washington Federal Bank

Building, Salt Lake City, UT 84111.
Case 19-27509   Doc 18   Filed 11/05/19 Entered 11/05/19 15:40:41      Desc Main
                           Document     Page 2 of 3




    DATED: November 5, 2019

                                         Respectfully Submitted,


                                                          /s/
                                         Laurie A. Cayton
                                         Peter J. Kuhn
                                         Attorneys for Patrick S. Layng,
                                         United States Trustee




                                     2
  Case 19-27509      Doc 18     Filed 11/05/19 Entered 11/05/19 15:40:41           Desc Main
                                  Document     Page 3 of 3




                               CERTIFICATE OF MAILING

        I HEREBY CERTIFY that on November 5, 2019, I caused a true and correct copy of the
foregoing NOTICE OF EXAMINATION OF DEBTOR, JASON LLOYD HOLT,
PURSUANT TO RULE 2004 OF THE BANKRUPTCY RULES to be electronically filed
with the Court using the CM/ECF system, which sent notification to all parties of interest
participating in the CM/ECF system, as noted below:
   •   Laurie A. Cayton laurie.cayton@usdoj.gov, james.gee@usdoj.gov,
       lindsey.huston@usdoj.gov, rinehart.peshell@usdoj.gov
   •   Lon Jenkins ecfmail@ch13ut.org, lneebling@ch13ut.org
   •   Peter J. Kuhn peter.j.kuhn@usdoj.gov, james.gee@usdoj.gov,
       lindsey.huston@usdoj.gov, rinehart.peshell@usdoj.gov
   •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov


       Further, I certify that copies of the NOTICE were forwarded via U.S. Mail, first class,
postage prepaid and properly addressed to the following:

Jason Lloyd Holt
15001 S. Eagle Crest Drive
Draper, UT 84020


                                                                     /s/
                                                    Lindsey Huston




                                                3
